Order entered May 13, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00138-CV

                           IN THE MATTER OF Z.T.

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. JD-20-00919-X

                                     ORDER

        Before the Court is the May 12, 2021 request of Pamela Sumler, Official

Court Reporter for the 305th Judicial District Court, for a second extension of time

to file the reporter’s record. The request is identical to Ms. Sumler’s request filed

on April 28, 2021. This is an accelerated juvenile certification appeal. See TEX.

FAM. CODE ANN. § 56.01(c), (h-1); see also Order Accelerating Juvenile

Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right to

an Immediate Appeal, Texas Supreme Court, Misc. Docket No. 15-9156 (Tex.

2015)      (which    may     be     accessed     at    the      following   address:

http://www.txcourts.gov/media/1055398/159156.pdf.).          In light of the urgency
with which this Court must dispose of this appeal, we GRANT the request ONLY

TO THE EXTENT that Ms. Sumler shall file the record on or before May 18,

2021.

        We caution Ms. Sumler that failure to file the reporter’s record by May 18th

will result in the Court ordering her not to sit as a court reporter until the

reporter’s record is filed.


                                             /s/    AMANDA L. REICHEK
                                                    JUSTICE